Name: Commission Regulation (EEC) No 267/91 of 1 February 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal and originating in the other Member States
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy
 Date Published: nan

 2. 2. 91 Official Journal of the European Communities No L 28/13 COMMISSION REGULATION (EEC) No 267/91 of 1 February 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal and originating in the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3817/90 (4) of 19 December 1990 lays down detailed rules for the appli ­ cation of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal ; Article 1 Commission Regulation (EEC) No 3817/90 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 3817/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal .' 2 . Article 2 ( 1 ) is replaced by the following : ' 1 . STM licences shall be requested for imports into Portugal from the other Member States of products falling within :  one of the codes of the combined nomenclature, or  one of the subgroups of codes of the combined nomenclature, given in the Annex.' 3 . Articles 6 and 7 are replaced by the following : 'Article 6 STM licences as provided for in Article 1 of Regulation (EEC) No 569/86 and STM import licences as provided for in Article 3 of the same Regulation shall be valid for 18 days for all products set out in the Annex from the actual date of issue, in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . Article 7 1 . The security relating to STM licences shall be for each of the groups of products specified in the Annex as follows : Group 1 : ECU 3,5 per 100 kg eggs in shell Group 2 : ECU 0,5 per 100 hatching eggs or ECU 0,6 per 100 chicks Group 3 : ECU 2 per 100 hatching eggs or ECU 2,5 per 100 poults Whereas the groups of products referred to in the Annex to the said Regulation should be further subdivided in order to assure an equal treatment of applicants ; Whereas Regulation (EEC) No 569/86 provides for STM import licences for products coming from third coun ­ tries ; whereas Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (*) as last amended by Regulation (EEC) No 3296/88 , provides for detailed rules on this matter ; whereas it is necessary to amend Regulation (EEC) No 3817/90 in order to clarify that some of its provisions apply also to these licences and to specify some aspects of the system of securities linked with these licences ; (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 367, 31 . 12. 1985, p. 7. O OJ No L 366, 29. 12. 1990, p . 36. 0 OJ No L 57, 1 . 3. 1986, p. 7. No L 28/ 14 Official Journal of the European Communities 2. 2. 91 Group 4 : ECU 5 per 100 kg carcase weight or ECU 3,5 per 100 kg live weight Group 5 : ECU 5 per 100 kg carcase weight or ECU 3,5 per 100 kg live weight 2. Article 8 of Regulation (EEC) No 574/86 shall apply mutatis mutandis to import licences as provided for in Article 3 of Regulation (EEC) No 569/86.' 4. The Annex is replaced by the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on 4 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission 2. 2. 91 Official Journal of the European Communities No L 28/ 15 ANNEX Group Subgroup CN code Description Indicative ceiling1991 (') 1 0407 00 30 Eggs other than hatching eggs 5 000 tonnes from which 1 250 tonnes for each quarter 2 2 (a) 0105 11 00 Live fowls of the species Gallas domesticus weighing not more than 185 g 5 million pieces (2) from which 1,25 million each quarter 2 (b) ex 0407 00 19 Hatching eggs of hens of the species Gallus domesticus 3 3 (a) 0105 19 10 Live geese and turkeys of domestic species weighing not more than 185 g 2 million pieces (3) from which 500 000 for each quarter 3(b) 0407 00 1 1 Hatching eggs of turkeys or geese 4 4 (a) 0105 91 00 Live fowls of the species Gallus domesticus weighing more than 1 85 g 9 000 tonnes (4) from which 2 250 tonnes for each quarter4 (b) 0207 10 15 0207 10 19 0207 21 10 0207 21 90 0207 39 13 0207 41 11 Fowls of the species Gallus domesticus, not cut in pieces fresh, chilled or frozen, known as '70 % chickens' or '65 % chickens' or 'chickens otherwise presented' Halves and quarters of fowls of the species Gallus domesticus, fresh, chilled or frozen 5 . 5 (a) 0105 99 30 Live turkeys of domestic species weighing more than 185 g 1 500 tonnes (*) from which 375 tonnes for each quarter5 (b) 0207 10 31 0207 10 39 0207 22 10 0207 22 90 0207 39 33 0207 42 1 1 Turkeys not cut in pieces, fresh, chilled, or frozen, known as '80 % turkeys', '73 % turkeys' or 'turkeys otherwise presented' Halves and quarters of turkeys , fresh, chilled or frozen (') If the overall quantity for which applications have been submitted in one quarter is less than (he quantity available in that quarter, the quantity remaining shall be added to the quantity available in respect of the following quarter. (2) Hatching egg equivalent : 1 chick = 1 ,25 hatching eggs. (3) Hatching egg equivalent : 1 poult = 1,4 hatching eggs. (4) Carcase weight equivalent : 1 00 kg live fowl = 70 kg carcase weight. H Carcase weight equivalent : 100 kg live turkeys = 75 kg carcase weight.